Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1196
                       Lower Tribunal No. 15-26339
                          ________________


                    Isabel M. Ordway, etc., et al.,
                        Appellants/Cross-Appellees,

                                     vs.

                    Karibu Properties, Inc., et al.,
                        Appellees/Cross-Appellants.


     An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

    GrayRobinson, P.A., and Jack R. Reiter; Lubell & Rosen LLC, and
Norman S. Segall, for appellants/cross-appellees.

      Campbell Law Firm PLLC, and Dennis M. Campbell and Tania M.
Varela, for appellees/cross-appellants.


Before LOGUE, LINDSEY, and HENDON, JJ.

     LOGUE, J.
     When distilled to its essence, this matter concerns a dispute regarding

the ownership of Karibu Properties, Inc. (hereinafter “Karibu I”), the title

owner of a condominium in which Isabel Ordway and her children have

resided since 2003 (the “Property”). Appellants Isabel Ordway, individually

and as Personal Representative of the Estate of Carl Alexander Ordway, and

Karibu II, Ltd. challenge a final judgment rendered in favor of Appellees

Karibu I and Marie Blanche Brillembourg, individually and as Personal

Representative of the Estate of Elinka Ordway, following a bench trial on

claims for ejectment, declaratory relief, and conversion. Appellees cross-

appeal the final judgment as it relates to the trial court’s determination of

damages and other contingent issues.

     This case ultimately rises or falls on whether there was a valid inter

vivos transfer by gift of the shares of Karibu I from Elinka Ordway to her son

Alexander Ordway’s company, Karibu II. We conclude that as a matter of law

a valid transfer occurred and that Karibu II is the sole owner of the stock of

Karibu I. Accordingly, we reverse the final judgment and remand for further

proceedings. 1


1
 We recognize that Appellants and Appellees raise additional issues on
appeal and cross-appeal, but we decline to reach these issues as moot. Our
decision today in the primary ejectment action concerning the ownership of
Karibu I renders a declaratory judgment unnecessary, therefore we do not
address Appellants’ claim of error as to the trial court’s ruling regarding

                                      2
                   Factual and Procedural Background

      Because the parties are familiar with the relevant facts and procedural

history of this case, we set out only what is necessary to explain our decision.

      Marie Blanche Brillembourg, as personal representative of Elinka

Ordway’s estate, initiated an ejectment action on behalf of Karibu I against

Isabel Ordway to recover possession of the Property. The ejectment action

was subsequently amended to include a claim for unjust enrichment relating

to property taxes paid on the Property by Elinka and later her estate. In

response, Isabel raised an affirmative defense of standing and alleged that

the real party in interest directing Karibu I’s actions – Elinka’s estate and

Brillembourg – lacked standing to bring the ejectment action because Elinka

did not own Karibu I at the time of her death. Isabel alleged that Elinka

transferred all her shares in Karibu I to Karibu II, which was solely owned by

Alexander and was therefore now an asset of Alexander’s estate.




expiration of the statute of limitations in the declaratory judgment action.
Appellees’ cross-appeal also raises issues pertaining to the declaratory
judgment action and the applicability of sections 720.702 and 733.710,
Florida Statutes, which we decline to reach on the same basis. Finally,
because we reverse the primary finding in the ejectment action regarding
ownership of the Property based on Appellant’s claim of error, we also
decline to reach Appellees’ cross-appeal regarding the trial court’s failure to
award them damages and instead remand for further proceedings consistent
with this decision.

                                       3
      Karibu II and Isabel subsequently filed an action against Brillembourg,

as personal representative of Elinka’s estate and individually, alleging a

claim of conversion and seeking a declaration that Elinka transferred her

interest in Karibu I to Karibu II prior to her death. Brillembourg filed a

counterclaim for unjust enrichment and conversion against Isabel and Karibu

II.

      The ejectment action and the declaratory action were subsequently

consolidated and remotely tried together. The testimony and evidence

produced at trial established that Karibu I was incorporated exclusively to

hold title to the Property, which was purchased in 2003 with funds provided

by Elinka. Elinka was listed as the director and sole owner of Karibu I, and

its corporate book showed that 100 shares were issued to Elinka under Stock

Certificate #1 in February 2006.

      Elinka’s attorney, William McCaughan, testified (and the parties do not

dispute) that Elinka intended to transfer her stock in Karibu I to her son,

Alexander Ordway, as a gift. Alexander and Isabel Ordway married in 2002

and had been living in the Property with their children since its purchase and

renovation in 2003. In November 2006, Alexander incorporated Karibu II in

the British Virgin Islands (“BVI”) for the purpose of holding the stock of Karibu

I. Elinka thereafter instructed McCaughan to prepare Stock Certificate #2 for



                                       4
100 shares to be issued to Karibu II and returned Stock Certificate #1 to him.

McCaughan sent Stock Certificate #2 to Elinka for signature, noting as such

in the stock transfer ledger (“Sent to Elinka to transfer to Karibu II”), and kept

Stock Certificate #1 in the corporate book for Karibu I.

      In 2007, Alexander and Elinka advised McCaughan that Stock

Certificate #2 had been lost. This was documented by a written note in the

stock transfer ledger, “Certificate never returned to us.” McCaughan then

prepared Stock Certificate #3 as a replacement and sent it to Elinka for

signature. This was also recorded in the stock transfer ledger via written note

dated October 31, 2007 stating, “Sent to Elinka to replace Cert. #2.” Along

with this note, under the column titled “To Whom Shares Are Transferred,”

was the entry “Karibu II, Ltd.”

      In September 2008, Alexander unexpectedly passed away. Thereafter,

Elinka realized she had executed Stock Certificate #3 but never delivered it

to Alexander and returned Stock Certificate #3 to McCaughan. He voided the

executed Stock Certificate #3 per Elinka’s instructions, and also voided an

unsigned copy of Stock Certificate #2 in the corporate book since the original

Stock Certificate #2 had purportedly been previously lost. Isabel testified,

however, that sometime in the latter part of 2013 she discovered the original




                                        5
Stock Certificate #2 signed by Elinka in Alexander’s personal papers located

at the Property.

      The trial court ultimately found in its Final Judgment, in pertinent part,

that Elinka and her estate had “always” owned Karibu I. In support of this

finding, the trial court emphasized that Elinka, during her lifetime and her

estate thereafter, paid property taxes on the Property through Karibu I and

paid estate taxes on the value of the Property held by Karibu I. Alexander

and Isabel never paid any taxes on the Property or maintained the corporate

status of Karibu I or Karibu II in the BVI after its formation. The trial court

further noted that Elinka never filed a gift tax return for the purported stock

transfer from Karibu I to Karibu II and in all her federal tax returns Elinka was

listed as the sole shareholder of Karibu I.

      As for the disputed stock transfer, the trial court concluded that “while

Elinka expressed her intent to transfer the stock in Karibu I to Karibu II, the

transfer was never completed” because “Stock Certificate #2 was never

properly issued or legally transferred[,]” reasoning that “none of the steps

required by Florida corporate law to transfer stock from one shareholder to

a new shareholder were ever undertaken or accomplished.” As a result, the

trial court granted Karibu I and Elinka’s estate’s request to eject Isabel from




                                       6
the Property pursuant to its finding that Karibu I was the sole owner of the

Property.

      This appeal timely followed.

                                 Discussion

      “We review a judgment rendered after a bench trial to ensure that the

trial court’s findings of fact are supported by competent, substantial

evidence. Pure legal conclusions are reviewed de novo.” Sg 2901, LLC v.

Complimenti, Inc., 323 So. 3d 804, 806 (Fla. 3d DCA 2021) (internal citations

omitted).

      The issue at the heart of the parties’ dispute is who is entitled to own

and possess the Property. This is reflected in the original underlying action

that began this litigation—the ejectment action brought by Brillembourg on

behalf of Karibu I to eject Isabel from the Property. In response, Isabel placed

the ownership of Karibu I at issue by questioning whether Elinka’s estate and

Brillembourg, the real parties in interest directing Karibu I’s actions, had the

authority to bring the ejectment action because, Isabel alleged, Elinka

transferred all her shares in Karibu I to Karibu II prior to her death and

therefore did not own Karibu I at the time of her death.

      “Whether a given transaction constitutes a gift inter vivos is, of course,

a question of law.” Lowry v. Fla. Nat. Bank of Jacksonville, 42 So. 2d 368,



                                       7
370 (Fla. 1949). “[A]n inter vivos transfer by gift of any interest in securities

is accomplished by either actual or constructive delivery of the same, where

donative intent is also present, and where acceptance by the donee may be

presumed or is proven directly.” Tanner v. Robinson, 411 So. 2d 240, 242

(Fla. 3d DCA 1982). Florida courts also recognize “a presumption of a gift as

a result of [the donee’s] name appearing on the subject stock certificate.”

Mercurio v. Urban, 552 So. 2d 236, 237 (Fla. 4th DCA 1989).

      Here, the evidence presented at trial clearly showed, and the trial court

properly found, that donative intent was established. Elinka undisputedly

intended to transfer her 100 shares in Karibu I to her son’s company, Karibu

II, by way of Stock Certificate #2, as a gift. McCaughan testified he was

instructed by Elinka to issue Stock Certificate #2 to Karibu II, which he did

and then sent to Elinka for signature. Mr. McCaughan also recorded Stock

Certificate #2 in the stock transfer ledger of Karibu I with the note, “Sent to

Elinka for transfer to Karibu II.”

      Furthermore, actual delivery of Stock Certificate #2, signed by Elinka,

was shown and acceptance by Alexander may be presumed based on the

undisputed testimony and evidence that the original, executed Stock

Certificate #2 was found among Alexander’s personal papers a few years

after his death. These facts, showing donative intent and delivery by Elinka



                                       8
and acceptance by Alexander, are consistent with a valid inter vivos gift

under Florida law. At that point, the gift was completed and Alexander’s

company, Karibu II, became the sole owner of the 100 shares in Karibu I.

      The fact that Stock Certificate #2 was later misplaced does not alter

this legal conclusion. Indeed, the actions taken after Stock Certificate #2 was

misplaced further support the undisputed conclusion that Elinka remained

intent on gifting the shares in Karibu I to her son. Once Stock Certificate #2

went missing, sometime in October 2007, Elinka and Alexander informed Mr.

McCaughan and instructed him to issue Stock Certificate #3 as a

replacement for Stock Certificate #2, which was reflected in the stock transfer

ledger under the note, “Sent to Elinka to replace Cert #2.”

      While the testimony and evidence indicated that Stock Certificate #3

was never delivered to, or physically possessed by, Alexander prior to his

death and that Elinka decided against the transfer, returning Stock Certificate

#3 to Mr. McCaughan and instructing him to void it, this is irrelevant. When

Stock Certificate #2 was signed and delivered by Elinka to Alexander and

thereafter accepted and retained by Alexander in his personal papers, the

inter vivos transfer by gift of Elinka’s interest in Karibu I to Karibu II was

accomplished and became irrevocable. See, e.g., Leonard v. Campbell, 189

So. 839, 840 (Fla. 1939) (recognizing irrevocability of inter vivos gift). The



                                      9
subsequent misplacement of Stock Certificate #2, issuance of Stock

Certificate #3 to replace it, and then voiding of Stock Certificate #3 after

Alexander’s death does not alter this, as Elinka no longer had the ability to

change her mind and revoke the gift.

      The trial court improperly placed too great an emphasis on the lack of

compliance with corporate formalities for the transfer of stock in reaching its

conclusion regarding the ownership of Karibu I. As this Court previously

explained in Tanner, 411 So. 2d at 242, such provisions “are not exclusive

and do not undercut the validity of a gift of securities which is otherwise

effective under common law standards.” Therefore, contrary to the trial

court’s conclusions of law, Elinka’s failure to write “void” on Stock Certificate

#1 or to execute a stock power or other documents proving the transfer

occurred, or even her failure to file a gift tax return after issuing and delivering

Stock Certificate #2 to Alexander does not negate that a valid inter vivos

transfer by gift of the shares in Karibu I to Karibu II was accomplished.

      Accordingly, the trial court erred when it concluded as a matter of law

that Stock Certificate #2 did not legally transfer the stock of Karibu I to Karibu

II. We hold a valid inter vivos transfer by gift was accomplished via Stock

Certificate #2 and Karibu II is now the sole owner of the 100 shares of Karibu




                                        10
I. We therefore reverse the trial court’s final judgment in its entirety and

remand for further proceedings consistent with this decision.

     Reversed and remanded for further proceedings.




                                     11